DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Arun Shome on 06/02/2021. Applicant agreed to amend the claims to better clarify the relationship between the received and stored data. 

The application has been amended as follows: 
Claim 1 was amended as follows:
1. A diagnosis assistance device for assisting a diagnosis which is
performed by using biological information that is measured from a subject, and that is stored in astorage medium, the diagnosis assistance device comprising:
a processor programmed to:
receive the biological information from a sensor connected to the subject and control the storage medium to store the received biological information;

determine (i) an amount of additional time required to acquire an additional amount of the biological information necessary to satisfy the predetermined condition or (ii) an achievement rate indicating an amount of the biological information necessary to satisfy the predetermined condition that has already been acquired; and 
control a display or a speaker to notify the subject of the amount of additional time or the achievement rate,
wherein the predetermined condition is that a pattern of a change of the biological information that is stored in the storage medium contains[[,]] a threshold or more times[[,]] a specific pattern, and
the specific pattern is extreme-dipper, non-dipper, or riser.
Claim 8 was amended as follows: 
8. A diagnosis assistance method for assisting a diagnosis which is performed by using biological information that is measured from a subject by a biological information measurement device, and that is stored in a storage medium, the diagnosis assistance method comprising:
receiving the biological information from a sensor connected to the subject and controlling the storage medium to store the received biological information;
determining that a predetermined condition related to the biological information that is measured from the subject is not satisfied, based on the biological information stored in the storage medium;

controlling a display or a speaker to notify the subject of the amount of additional time or the achievement rate,
wherein the predetermined condition is that a pattern of a change of the biological information that is stored in the storage medium contains[[,]] a threshold or more times[[,]] a specific pattern, and
the specific pattern is extreme-dipper, non-dipper, or riser.
Claim 9 was amended as follows:
9. A non-transitory computer-readable storage medium, which includes a diagnosis assistance program for assisting a diagnosis which is performed by using biological information that is measured from a subject by a biological information measurement device, wherein the program causes a computer to execute a process comprising:
receiving the biological information from a sensor connected to the subject and
controlling the storage medium to store the received biological information;
determining that a predetermined condition related to the biological information that is measured from the subject is not satisfied, based on the biological information stored in the storage medium; and
determining (i) an amount of additional time required to acquire an additional amount of the biological information necessary to satisfy the predetermined condition or 
controlling a display or a speaker to notify the subject of the amount of additional time or the achievement rate,
wherein the predetermined condition is that a pattern of a change of the biological information that is stored in the storage medium contains[[,]] a threshold or more times[[,]] a specific pattern, and
the specific pattern is extreme-dipper, non-dipper, or riser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


    PNG
    media_image1.png
    94
    438
    media_image1.png
    Greyscale



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/MARJAN FARDANESH/Examiner, Art Unit 3791